LETTS, Judge.
We are compelled to reverse the trial judge’s order denying the defendant’s Fla.R.Crim.P. 3.850 motion, without a hearing, upon the authority of Barfield v. State, 348 So.2d 621, Opinion filed July 8, 1977 (Fla. 4th DCA). It would appear that Bar-field mandates an evidentiary hearing “. . . unless the motion or record conclusively shows that the movant is entitled to no relief.”
Reversed and remanded for an evidentia-ry hearing on the appellant’s motion.
DAUKSCH, J., concurs.
DOWNEY, J., dissents, with opinion.